EXHIBIT 10.1

 

 

 

 

 

 

 

 

LOGO [g44595img001.jpg]

STANDARD SERVICES AGREEMENT

Agreement # HPQ33313

With Rainmaker Systems, Inc

 

 

 

 

 

 

 

Contract Revision Date: August 29, 2006



--------------------------------------------------------------------------------

STANDARD SERVICES AGREEMENT

Rainmaker Systems, Inc.

   AGREEMENT NO. HPQ33313    LOGO [g44595img002.jpg]

 

STANDARD SERVICES AGREEMENT

This Standard Services Agreement (“Agreement”) is entered into as of the
1st September, 2006 (“Effective Date”) by and between Rainmaker Systems, Inc., a
Delaware corporation (“Supplier”) and HEWLETT-PACKARD COMPANY, a Delaware
corporation (“HP”).

 

1. NATURE OF AGREEMENT

 

  1.1 General Scope. This Agreement specifies the terms and conditions under
which Supplier will provide Services to HP, as requested from time to time and
as further described in a Statement of Work (defined below). Except as otherwise
stated in this Agreement, the parties intend, and hereby agree, that any such
Statement of Work shall be governed by this Agreement, as though the provisions
of this Agreement were set forth in their entirety within such Statement of
Work, and so that each Statement of Work and this Agreement shall be considered
one, fully integrated document and agreement.

 

  1.2 Eligible Purchasers. This Agreement enables HP and its Subsidiaries and
Affiliates worldwide to purchase Services from Supplier in accordance with the
terms and conditions set forth herein. The parties acknowledge that the
availability and the nature of Services offered hereunder, and applicable terms
and conditions therefore, may vary in certain countries as a result of local
legal restrictions and mandatory requirements as further described in the
attached Exhibit C Local Implementation Agreement Template. Unless Exhibit C
specifically refers to and amends a term of this Agreement, the terms and
conditions of this Agreement will control and take precedence over any
conflicting terms in Exhibit C.

 

  1.3 Term of Agreement. Unless earlier terminated pursuant to Section 18,
(Termination) this Agreement will have a term of Three (3) years from the
Effective Date set forth above. HP shall have the option of renewing this
Agreement for successive one (1) year terms, subject to HP providing notice no
later than 30 days prior to expiration of the then-current term.

 

  1.4 PURCHASE ORDER REQUIREMENT. SUPPLIER ACKNOWLEDGES AND AGREES THAT IT WILL
NOT COMMENCE ANY WORK FOR HP OR INCUR ANY RELATED EXPENSES OR COSTS UNLESS AND
UNTIL IT HAS RECEIVED AN HP PURCHASE ORDER EXPRESSLY AUTHORIZING SUCH WORK.
SUPPLIER FURTHER ACKNOWLEDGES AND AGREES THAT IT SHALL NOT BE ENTITLED TO
RECOVER, AND HEREBY IRREVOCABLY WAIVES ITS RIGHT TO PURSUE, ANY FEES, COSTS,
LOSS OR DAMAGES FROM HP UNDER ANY LEGAL OR EQUITABLE THEORY IN CONNECTION WITH
ANY WORK THAT WAS COMMENCED PRIOR TO RECEIPT OF SUCH AN HP PURCHASE ORDER.
SUPPLIER FURTHER AGREES AND ACKNOWELDGES THAT ABSENT A MUTUALLY AGREED AND
WRITTEN AMENDMENT TO THIS PROVISION, THE FOREGOING SHALL BE TRUE NOTWITHSTANDING
ANY REPRESENTATION, PROMISE OR INDUCEMENT, WHETHER ORAL OR WRITTEN, MADE BY ANY
EMPLOYEE OR AGENT OF HP. NOTHING CONTAINED HEREIN, NOR IN ANY STATEMENT OF WORK
OR OTHER AGREEMENT OF THE PARTIES SHALL OBLIGATE HP TO ISSUE A PURCHASE ORDER
UNDER ANY CIRCUMSTANCES.

 

2. DEFINITIONS

 

  2.1 “Affiliate” or “Subsidiary” means a corporation or other business entity
anywhere in the world in which HP owns or controls, directly or indirectly, an
equitable interest representing the right to elect the majority of the directors
or persons performing similar functions or, if the law of the applicable
jurisdiction does not permit such majority interest, then the maximum allowable
under such law.

 

  2.2 “Applicable Laws” means applicable local, state, and federal laws,
executive orders, rules, regulations, ordinances, codes, orders, and decrees of
all governments or agencies of domestic or foreign jurisdiction in which
Services will be performed.

 

   Temp Revision Date: February 14, 2006    Page 2 of 18



--------------------------------------------------------------------------------

STANDARD SERVICES AGREEMENT

Rainmaker Systems, Inc.

   AGREEMENT NO. HPQ33313    LOGO [g44595img002.jpg]

 

  2.3 “Change Orders” mean a written order in the form of Exhibit F Change Order
Form that is signed by an authorized representative of HP, and that authorizes
an addition, deletion or revision in the Services or an adjustment to the
Maximum Cost or the time for performance of the Services.

 

  2.4 “Information Systems” means information systems including, but not limited
to, net-services, computers, computer systems, communication systems and other
information systems; and means of access to such systems including, but not
limited to, passwords, tokens, keys, logon scripts or other authentication
information.

 

  2.5 “Maximum Cost” means the maximum cost to be paid by HP for the Services
specified in a particular Statement of Work to be performed under this
Agreement.

 

  2.6 “Personnel” means all workers, including but not limited to Supplier’s
employees, temporary personnel, flex-force and others employed or contracted by
Supplier for the provision of Services to HP hereunder.

 

  2.7 “Purchase Order” means a written authorization signed by an authorized
representative of HP and which is issued by HP to authorize Supplier to perform
all or a portion of the Services.

 

  2.8 “Services” means the services to be provided by Supplier pursuant to this
Agreement, as further described in a Statement of Work.

 

  2.9 “Site” means any HP location where services are to be provided.

 

  2.10 “Statement of Work” or “SOW” means a document that describes the Services
to be performed pursuant to this Agreement, that is signed by an authorized
representative of (i) HP (or the applicable Affiliate or Subsidiary), and
(ii) Supplier. Except as otherwise agreed by the parties in writing, all
Statement(s) of Work shall be written in the form of the Statement of Work
template attached hereto as Exhibit A Statement of Work Template.

 

  2.11 “Subcontractor” means any and all third parties that have direct
contracts with Supplier or with any other Subcontractor to perform a portion of
the Services under this Agreement.

 

  2.12 “STQRDCE” or “TQRDCE” is an acronym for Sales, Technology, Quality,
Responsiveness, Delivery, Cost and Environment, one of the tools used by HP to
evaluate Supplier’s performance of its obligations under this Agreement based on
certain measurement criteria, as further provided in Exhibit E STQRDCE
Guidelines.

 

3. SERVICES

 

  3.1 Services. Supplier will provide those Services described in the Statement
of Work on a full-time basis, unless otherwise provided in the Statement of
Work, subject to and in compliance with the terms and conditions of this
Agreement and all Applicable Laws. All Services will be performed at the request
of HP, and may be more specifically described in, and authorized by, a Purchase
Order and accompanied by a Statement of Work. The terms and conditions of this
Agreement shall apply to all such Statements of Work.

 

  3.2 Statement of Work. The parties shall execute a Statement of Work (SOW) for
the undertaking by the parties of each Service. A Statement of Work shall be in
the form of the initial SOW attached to this Agreement as Exhibit A. Upon
execution of the corresponding Statement of Work, HP shall establish the
appropriate HP purchase order for invoicing and billing purposes and Supplier
shall, upon receipt of the applicable purchase order, undertake to perform the
Services. Services set forth in any one Statement of Work may be concurrent with
and/or successive to other Services under their respective Statement of Work.

 

  3.3 Acceptance. Each Service shall be subject to acceptance by HP to ensure
that such Service satisfies HP’s requirements, as specified in the applicable
SOW. If any Service is not acceptable, HP shall notify Supplier specifying its
reasons, and Supplier shall, at no additional cost, confirm such Service to HP’s
requirements.

 

   Temp Revision Date: February 14, 2006    Page 3 of 18



--------------------------------------------------------------------------------

STANDARD SERVICES AGREEMENT

Rainmaker Systems, Inc.

   AGREEMENT NO. HPQ33313    LOGO [g44595img002.jpg]

 

  3.4 Additional Performance Measures. In addition to any other performance
requirements contained herein, Supplier agrees to perform within the guidelines
stated in STQRDCE and agrees that performance evaluations will be completed as
previously agreed to by both parties. Performance measures will be based on
applicable Statement of Work (SOW) metrics as referenced and the STQRDCE
Measurement Criteria which is attached hereto and made a part hereof as Exhibit
E

 

  3.5 Permits, Licenses and Inspections. Supplier will secure and pay for all
licenses, permits and inspections necessary for prosecution and completion of
the Services. Upon HP’s request, Supplier will deliver to HP copies of all
permits, written approvals, licenses and inspections promptly after their
receipt by Supplier.

 

  3.6 Temporary Suspensions. HP shall have the right to temporarily suspend the
performance of Services under a Statement of Work as a part of an HP mandated
temporary suspension (each, a “Temporary Suspension”); provided, however, that
(i) HP shall provide Supplier with 48 hours, advance notice of each Temporary
Suspension with exclusion of direct to end user sales of HP “Fixed Care Packs”
as described in “Care Pack Sales SOW” attached ; (ii) Supplier shall not be
obligated (but shall use commercially diligent efforts at no additional cost to
HP) to retain the availability of its Personnel to resume providing Services
upon the expiration of the Temporary Suspension; and (iii) in the event that the
Temporary Suspension becomes permanent, as determined in the sole discretion of
HP, then the relevant Statements of Work shall be deemed to be terminated
without cause pursuant to Section 18.1. For purposes of this section only, in
addition to the methods of notice permitted in Section 19.8 notice may also be
provided via electronic mail to (i) the person identified in the Agreement to
receive notices on behalf of Supplier or (ii) the applicable Project Managers
identified in each Statement of Work.

 

  3.7 Training. Supplier agrees to provide to HP such technical assistance and
training to HP personnel as may be reasonably requested by HP in order for HP to
use, copy and distribute the Services as contemplated by this Agreement. All
costs associated with this technical assistance and training shall be borne by
Supplier.

 

  3.8 Business Continuity Plan.

 

  (a) Supplier will develop and keep current a formal business continuity plan
which details strategies for response to and recovery from a broad spectrum of
potential disasters that could disrupt operations and timely delivery of
materials and services required pursuant to this Agreement. (“Disaster” means a
serious disruption of the functioning of an organization, causing widespread
human, business interruption, material or environmental losses, that exceed the
ability of the organization to cope using only its own resources).

 

  (b) This plan will include a baseline material Hazard analysis, a written
recovery plan and documented emergency and incident response procedures, a
mitigation plan to prevent losses or minimize effects of unavoidable ones, and a
crisis communication plan. “Hazard” means an existing or unusual occurrence in
the natural or human-made environment that may adversely affect human life,
property, or activity to the extent of a disaster. Industrial/Technological
Hazards include destruction of data storage, retrieval, and processing
facilities, hazardous materials release, loss of data systems integrity from
breaches of security, power failures, structural failures, telecommunications
failures, and transportation failures. Natural Hazards include earthquake,
flood, hurricane, landslide, tornado, tsunami, volcano, wild or forest fire, and
windstorm and winter storm.

 

  (c) Supplier will conduct an annual test and evaluation of its business
continuity plan, which upon request by HP may be witnessed by HP, to ensure
expected systemic and process responsiveness from Supplier.

 

  (d) Upon request, Supplier will make its business continuity plan and the
annual evaluation available to HP or its designated representative for review.

 

4. SITE SECURITY AND SAFETY

 

  4.1 Prior Employment.

 

   Temp Revision Date: February 14, 2006    Page 4 of 18



--------------------------------------------------------------------------------

STANDARD SERVICES AGREEMENT

Rainmaker Systems, Inc.

   AGREEMENT NO. HPQ33313    LOGO [g44595img002.jpg]

 

  (a) Individuals whose prior employment ended as a result of involuntary
termination for misconduct on any HP site are not permitted on the premises and
Supplier shall not knowingly assign such individual without prior written
authorization from HP.

 

  (b) Personnel assigned to a Statement of Work must not have been regular
employees of HP at any time during the six (6) month period immediately prior to
the assigned Personnel’s first day of work.

 

  4.2 Conditions for Granting HP IT System and Customer Data Access. As a
condition for granting HP IT system and HP customer data access, HP requires
Supplier to conduct credit history check and a criminal background check on
Personnel and Subcontractors prior to assignment at HP in accordance with the
attached Exhibit H (Credit History Checks and Background Checks). All Personnel
and Subcontractors failing the criminal background check will not be granted HP
IT system and HP customer data access to HP. In this event, Supplier shall
assign alternate Personnel or Subcontractors who shall be subject to the same
conditions. All fees and costs associated with the criminal background check are
the sole responsibility of Supplier.

 

  4.3 Termination of Supplier’s Personnel Assignment to HP.

 

  (a) Termination of System Access. Immediately upon the termination of
Personnel assigned to HP, Supplier must notify the HP Program Manager of any
system access said Personnel may have. Supplier shall be responsible for the
termination of all access issued to such Personnel by HP.

 

  4.4 Review of Credit History Check and Criminal Background Check Materials. To
the maximum extent allowable by the Applicable Laws, Supplier shall maintain and
have readily available for inspection and/or audit by HP all materials
pertaining to credit history checks and background checks of all Personnel and
Subcontractors assigned to HP. Supplier must retain such materials for at least
five-years after expiration or termination of this Agreement.

 

5. FINANCIAL TERMS

 

  5.1 Basis of Compensation. Supplier will be paid for Services and be
reimbursed for expenses according to the Contract Pricing specified in Exhibit B
Contract Pricing. The Contract Pricing will cover all fees of Supplier, costs of
operation, fringe benefits attributable to payroll, overhead, profit, social
charges and all applicable taxes. No proposed change in the Contract Pricing
will be effective unless approved in writing by HP. HP may use any appropriate
cost method to compensate Supplier, including without limitation, (a) time and
materials not-to-exceed, (b) fixed price (lump-sum), (c) unit cost or (d) any
combination of (a), (b) and (c). The method used will be specified in the
applicable Statement of Work and Purchase Order.

 

  5.2 Invoices. Provided that Supplier has received an HP Purchase Order
consistent with Section 1.4 above, Supplier will be paid for Services and be
reimbursed for expenses according to the contract pricing specified in the
Statement of Work and Purchase Order or Exhibit B. With each invoice, Supplier
will submit supporting documentation in a form satisfactory to HP and in detail
sufficient for HP to identify the Services rendered and the costs and expenses
incurred in the performance of the Services. HP may deduct from Supplier’s
outstanding invoices any monies owed to HP by Supplier. Unless otherwise
directed by HP, Supplier shall invoice HP electronically, at Supplier’s sole
expense. Supplier is authorized to, and shall, submit such invoices and required
information directly to HP’s authorized electronic invoicing contractor.
Supplier further understands that HP may utilize contractors, at HP’s sole
discretion, to facilitate HP’s order and invoicing processes, and such use may
entail disclosure of information about the Supplier, this Agreement, and the
receipt and processing of any purchase order, invoice and related documentation.

 

  5.3 Payment by HP. HP will pay the undisputed amount due Supplier within
[Redacted For Confidential Treatment] days from the date of receipt of the
invoice and any documentation required under this Section 5. If any amount
claimed by Supplier in any invoice is disputed by HP, the parties will negotiate
in good faith to resolve the dispute. Supplier’s acceptance of payment will
constitute a waiver of any claims of Supplier for payment for Services covered
by the disputed invoice.

 

   Temp Revision Date: February 14, 2006    Page 5 of 18



--------------------------------------------------------------------------------

STANDARD SERVICES AGREEMENT

Rainmaker Systems, Inc.

   AGREEMENT NO. HPQ33313    LOGO [g44595img002.jpg]

 

  5.4 Maximum Cost. The Maximum Cost to be paid to Supplier for Services will be
the amount authorized in Purchase Orders authorizing the Services. Supplier will
not perform Services in excess of the Maximum Cost specified in the Purchase
Order unless authorized in advance by HP in a Change Order.

 

  5.5 Most Favored Pricing. Supplier warrants that the prices charged for the
Services are not in excess of the lowest prices presently charged by Supplier to
other similarly situated customers for comparable Services performed by Supplier
under contracts having comparable terms and conditions (including but not
limited to terms and conditions relating to representations, warranties and
indemnities) as those contained in this Agreement and involving comparable
products and sales volumes as those under this Agreement. Any changes in the
prices charged for the Services, as a result of the foregoing warranty, shall
apply prospectively only and shall not have retroactive application or be deemed
to constitute price protection with an obligation for credit or payment by
Supplier on previously furnished Services.

 

  5.6 Taxes. Supplier will have sole responsibility for the payment of all
employee taxes, compensation, wages, benefits, contributions, insurance, and
like expenses, if any, of its employees. Supplier will indemnify and hold
harmless HP, its officers, directors and employees from and against all
liability and loss in connection with, and will assume responsibility for
payment of, all federal, state and local taxes or contributions imposed as
required under employment insurance, social security and income tax laws for
Supplier’s employees engaged in the performance of this Agreement.

 

  5.7 VAT Taxes.

 

  (a) All prices mentioned in this Agreement are inclusive of any value added
taxes, or other similar taxes, (including but not limited to Canadian goods and
services tax) (“GST”), Japanese consumption tax (“JCT”), and the like
(individually and collectively, “VAT”).

 

  (b) Where applicable, Supplier will ensure that its invoices to HP or its
Affiliates (collectively “HP”) meet the requirements for deduction of input VAT
by HP.

 

  (c) All prices mentioned in this Agreement are exclusive of any US sales or
use tax.

 

  (d) All payments made by HP under this Agreement may be reduced by the amount
of any applicable foreign government withholding tax, provided that HP provides
the related documentation to Supplier, including tax receipts and any other
documentation necessary and appropriate to establish that all such taxes have
been paid and are available to Supplier for credit for United States income tax
purposes. Supplier and its subsidiaries will be jointly and severally liable
for, and will bear the full economic burden of any such taxes.

 

  (e) HP will cooperate with Supplier in applying for any tax reduction
permitted under any such foreign government law.

 

  (f) If there are specific legal requirements within a given legal jurisdiction
regarding the contents of this Agreement, a purchase order or an invoice, the
parties agree to make any and all changes required by such legal jurisdiction.

 

  (g) HP will not be responsible for the payment of any duties or taxes imposed
on the income or profits of the Supplier.

 

6. RELATIONSHIP OF PARTIES

 

  6.1 Independent Contractors. Supplier will act solely as an independent
contractor. Nothing contained herein will be construed to create the
relationship of principal and agent, employer and employee, partners or joint
venturers. HP assumes no liability for personal injury or property damage
arising out of Supplier’s performance of this Agreement.

 

  6.2

Personnel. All Personnel shall be subject to the direction, supervision, and
control of Supplier. Supplier will be fully responsible for the acts and safety
of Personnel while rendering Services to or for HP, its officers and employees.
Supplier shall enforce strict discipline and good order among its Personnel and
shall ensure that all

 

   Temp Revision Date: February 14, 2006    Page 6 of 18



--------------------------------------------------------------------------------

STANDARD SERVICES AGREEMENT

Rainmaker Systems, Inc.

   AGREEMENT NO. HPQ33313    LOGO [g44595img002.jpg]

 

 

Personnel comply with all applicable provisions of this Agreement. Supplier
shall not employ Personnel unfit or unskilled in the work assigned to them. HP
may at any time request the removal of Supplier’s personnel or Subcontractors
from performing Services under this Agreement, with or without cause, and
Supplier will immediately comply with such requests. Supplier shall be solely
responsible for:

 

  (a) payment of all Personnel compensation;

 

  (b) payment of Personnel legal and contractual benefits, including but not
limited to social security, health insurance coverage and occupational benefits;
and

 

  (c) compliance with all other employer duties and obligations in respect to
Personnel, including payment of withholding taxes, as applicable locally

 

  (d) evacuation of Personnel, including from any Site, and all associated
costs.

 

  6.3 Back-up Personnel. Supplier shall provide back-up personnel for each of
its Personnel assigned to HP’s account in the event of their illness,
disability, vacation, leave, or absence for any reason. Said back-up Personnel
are expected to cover all duties and responsibilities of Supplier’s regular
Personnel with no disruption in service. HP shall be informed prior to back-up
Personnel being used.

 

  6.4 Subcontractors. Supplier will not subcontract any of the Services to other
persons or entities without the prior written approval of HP. Supplier agrees to
impose on its subcontractors the same obligations imposed upon Supplier under
this Agreement with respect to safety, security, confidentiality, personal data,
insurance and insurance certificates, and indemnification. Prior to commencement
of the Services, and subsequently as Personnel are added, Supplier shall provide
HP with a list of Personnel performing Services for approval by HP. Supplier’s
execution of any subcontracts, including subcontracts approved by HP, will not
relieve, waive or diminish any obligation Supplier may have to HP under this
Agreement. Supplier shall be responsible and liable for all acts of its
subcontractors, their employees or agents. Compensation for subcontracted
Services will be included in the fees and costs billed by Supplier according to
Section 5 (Financial Terms) of this Agreement.

 

  6.5 Program Managers.

 

  (a) HP and Supplier will each appoint and designate in writing a global
program manager to act as the primary contact person and focal point for all
communications pursuant to this Agreement, (“Global Program Manager”). The
Global Program Manager will be responsible for coordinating and supervising all
matters relating to the implementation of this Agreement unless the parties
designate Local Program Managers.

 

  (b) Supplier shall communicate to HP’s Global Program Manager and any
applicable local Program Manager any problems and issues. Supplier shall ensure
quality, professional interactions and communication, both verbal and written,
at all times. Any communication by Supplier with other service providers does
not constitute authority to bind HP, its officers, directors, employees,
representatives or agents, or the Subsidiaries or Affiliates referenced under
this Agreement.

 

7. CHANGES

 

  7.1 HP may request changes in the Services at any time prior to completion.
All changes will be documented in a Change Order before the change is executed.
If any such change results in Supplier’s request for additional compensation,
such claim must be in writing and must be submitted to HP within ten (10) days
after HP’s request for the change that gives rise to the claim. Any such notice
will include a reasonably detailed statement of the reasons for Supplier’s
proposed additional compensation. The parties will in good faith negotiate an
equitable adjustment to the Maximum Cost.

 

  7.2 Supplier will not submit to HP any costs incurred during the performance
of this Agreement as a request for a Change Order unless HP has specifically
ordered changes to the Services in writing.

 

8. FORCE MAJEURE

 

   Temp Revision Date: February 14, 2006    Page 7 of 18



--------------------------------------------------------------------------------

STANDARD SERVICES AGREEMENT

Rainmaker Systems, Inc.

   AGREEMENT NO. HPQ33313    LOGO [g44595img002.jpg]

 

  8.1 Subject to the provisions of this Section 8, Supplier will not be liable
for any delay in performance under this Agreement caused by any “act of God” or
other cause beyond Supplier’s control and without Supplier’s fault or negligence
(a “delaying cause”). Supplier will immediately give notice to HP of any
delaying cause. In the event of a delaying cause, HP may act in its sole
discretion to:

 

  (a) Allow an extension of time for Supplier to remedy the effects of the
delaying cause;

 

  (b) Terminate the affected Statement of Work, or any part of it, as to
Services not yet performed; or

 

  (c) Suspend the affected Statement of Work, in whole or in part, for the
duration of the delaying cause, contract for similar services elsewhere, and
receive a refund of any prepaid fees or costs associated with those Services
that are contracted to another party.

 

  8.2 Notwithstanding the language of this Section, Supplier shall be paid for
actual services rendered prior to the termination or suspension, unless Supplier
would not have been paid based upon any other provision of this Agreement or
applicable law.

 

9. INSURANCE

 

  9.1 During the term of this Agreement and such additional periods of time
required under this Section, Supplier will maintain in full force and effect, at
Supplier’s own expense, insurance coverage as specified in this Section 9. All
insurance policies will be written by a company authorized to do business in the
territory and jurisdiction where the project is located. If Supplier carries
“claims made” policies to satisfy any of the requirements of this Section,
Supplier shall maintain such policies without endangering aggregate limits at
the below stated minimums, for at least five (5) years after termination of the
Agreement.

 

  9.2 Workers’ Compensation or Social Scheme.

 

  (a) Workers’ Compensation insurance as required by law or regulation, having
jurisdiction over Supplier’s employees. If jurisdiction has a Social Scheme,
Supplier agrees to be in full compliance with the laws thereof.

 

  (b) Employer’s Liability insurance in amounts not less than the local currency
equivalent of USD $1,000,000 (One Million U.S. dollars).

 

  (c) Where permitted by law, such policies will contain a waiver of the
insurer’s subrogation rights against HP.

 

  9.3 General Liability or Public Liability. General Liability or Public
Liability Insurance will be provided with limits of liability and coverage as
indicated below.

 

  (a) Premises and Operations;

 

  (b) Products and Completed Operations;

 

  (c) Contractual Liability;

 

  (d) Broad Form Property Damage (including Completed Operations);

 

  (e) Explosion, Collapse and Underground Hazards (ECU) when Supplier will
create risk normally covered by such insurance; and

 

  (f) Personal Injury Liability.

 

  (g) General Liability or Public Liability policy limits will be not less than
a combined Single Limit for Bodily Injury and Property Damage of USD $1,000,000
(One Million U.S. dollars) per occurrence; USD $1,000,000 (One Million U.S.
dollars) for Personal Injury Liability; and USD $2,000,000 (Two Million U.S.
dollars) general aggregate. In addition to the USD $2,000,000 (Two million US
dollars) general aggregate a Products and Completed Operations aggregate in the
amount of USD $1,000,000 (One million US dollars) will apply.

 

   Temp Revision Date: February 14, 2006    Page 8 of 18



--------------------------------------------------------------------------------

STANDARD SERVICES AGREEMENT

Rainmaker Systems, Inc.

   AGREEMENT NO. HPQ33313    LOGO [g44595img002.jpg]

 

  9.4 Additional Insureds. Any General Liability or Public Liability policy will
name HP, its officers, directors and employees as additional insureds, and will
stipulate that the insurance afforded additional insureds will apply as primary
insurance and that no other insurance carried by any of them will be called upon
to contribute to a loss covered thereunder. If “claims made” policies are
provided, Supplier will maintain such policies without endangering aggregate
limits at the above stated minimums, for at least five (5) years after the
expiration of the Term.

 

  9.5 Errors and Omissions. Liability insurance covering acts, errors or
omissions arising out of, or failure to render, professional services related to
the Services under this Agreement. Such insurance will include limits of
coverage of the local currency equivalent of not less than USD $1,000,000 (One
Million U.S. dollars) and will remain in effect for not less than one (1) year
following the date of termination of this Agreement.

 

  9.6 Property. Supplier will carry all-risk property insurance with an
endorsement to include coverage for property of others while in care, custody or
control of Supplier with a sub limit on the property of others coverage of no
less than the local currency equivalent of USD $1,000,000 (One Million U.S.
dollars) per occurrence.

 

  9.7 Fidelity Bond or Crime Insurance. A Fidelity bond or policy of crime
insurance, with a limit of liability not less than the local currency equivalent
of USD $1,000,000 (One Million U.S. dollars). HP shall be named as a loss payee
on any bond or insurance policy required by this section.

 

  9.8 Automobile Liability Insurance. Automobile liability insurance will be
provided for Property Damage, Bodily Injury and Contractual Liability covering
all motor vehicles owned, hired, rented or used by Supplier, and all motor
vehicles not owned but used on behalf of Supplier, with a combined single limit
of liability for each accident of not less than USD $1,000,000 (One Million U.S.
dollars) or statutory limits required by local law.

 

  9.9 Certificates of Insurance. Upon request Supplier shall provide HP a
Certificate of Insurance evidencing the required coverage and limits.

 

  9.10 In no event will the coverage or limits of any insurance maintained by
Supplier under this Agreement, or the lack or unavailability of any other
insurance, limit or diminish in any way Supplier’s obligations or liability to
HP under this Agreement.

 

10. AUDIT / RECORDKEEPING

 

  10.1 Right to Audit. HP reserves the right to audit, inspect, and make copies
or extracts of Supplier’s records and processes associated with Supplier’s
performance under this Agreement at any time with three (3) business days prior
notice to Supplier. Any audit or inspection will occur during Supplier’s normal
business hours. HP’s right to audit, inspect, and make copies or extracts of
Supplier’s records and processes shall continue for a period of five years
following the termination or expiration of this Agreement.

 

  10.2 Audit Costs and Expenses. If an audit reveals a discrepancy of 5% percent
or more during the audited period, then Supplier shall also reimburse HP for all
costs of the audit, including without limitation and in addition to the costs of
any third party auditors engaged by HP, the costs of HP’s internal employee
auditors for actual working time and for travel during normal working hours.

 

  10.3 Reports. Supplier may be asked to prepare and submit draft reports and
final reports to HP as part of the Services. For analytical work performed by
Supplier, reports must include a description of analytical methods and quality
assurance procedures employed. Upon request, Supplier will also provide HP with
one copy of the text of any report in electronic format.

 

  10.4

Records. Supplier will maintain books, records, documents and other evidence
pertaining to costs, charges, fees and other expenses incurred in connection
with the Services to the extent and in such detail as will properly evidence all
costs for labor, materials, equipment, supplies and work, and other costs and
expenses of whatever

 

   Temp Revision Date: February 14, 2006    Page 9 of 18



--------------------------------------------------------------------------------

STANDARD SERVICES AGREEMENT

Rainmaker Systems, Inc.

   AGREEMENT NO. HPQ33313    LOGO [g44595img002.jpg]

 

 

nature for which reimbursement is claimed under the provisions of this
Agreement. Such records shall be retained for a period of no less than five
years.

 

11. CONFIDENTIAL INFORMATION

 

  11.1 Confidential Information. Other than in the performance of this
Agreement, neither Supplier nor Supplier’s agents, employees, or subcontractors
shall use or disclose to any person or entity any Confidential Information of HP
(whether in written, oral, electronic or other form), which is obtained from HP
or otherwise prepared or discovered either in the performance of this Agreement,
through access to HP Information Systems, or while on HP premises. As used
herein, the term “Confidential Information” shall include, without limitation,
all Work Product as defined below, all information designated by HP as
confidential, all information or data concerning or related to HP’s products
including the discovery, invention, research, improvement, development,
manufacture, or sale thereof), processes, or general business operations
(including sales costs, profits, pricing methods, organization, and employee
lists), and any information obtained through access to any Information Systems
(including but not limited to computers, networks, voice mail, etc.) which, if
not otherwise described above, is of such a nature that a reasonable person
would believe it to be confidential or proprietary. Supplier will protect the
confidentiality of Confidential Information with the same degree of care as
Supplier uses for its own similar information, but in no event less than
reasonable care. Supplier will obtain a similar agreement from any employee,
Subcontractors or agent performing services under this Agreement.

 

  11.2 Access to Information Systems. Access, if any, to HP’s Information
Systems is granted solely to perform the Services under this Agreement, and is
limited to those specific HP Information Systems, time periods and personnel as
are separately agreed to by HP and Supplier from time to time. HP may require
Supplier’s employees, Subcontractors or agents to sign individual agreements
prior to access to HP’s Information Systems. Use of HP Information Systems
during other time periods or by individuals not authorized by HP is expressly
prohibited. Access is subject to HP business control and information protection
policies, standards and guidelines as may be modified from time to time. Use of
any other HP Information Systems is expressly prohibited. This prohibition
applies even when an HP Information System that Supplier is authorized to access
serves as a gateway to other Information Systems outside Supplier’s scope of
authorization. Supplier agrees to access Information Systems only from specific
locations approved for access by HP. For access outside of HP premises, HP will
designate the specific network connections to be used to access Information
Systems.

 

  11.3 Security of Information. Without limiting the foregoing, Supplier agrees
to maintain security measures to comply with the above obligations and to ensure
that access granted will not impair the integrity and availability of HP
Systems. Upon reasonable notice, HP may audit Supplier to verify Supplier’s
compliance with these obligations.

 

  11.4 Exclusions. The foregoing confidentiality obligations will not apply to
Confidential Information that (a) is already known to Supplier prior to
disclosure by HP; (b) is or becomes a matter of public knowledge through no
fault of Supplier; (c) is rightfully received from a third party by Supplier
without a duty of confidentiality; (d) is independently developed by Supplier;
(e) is disclosed under operation of law; or (f) is disclosed by Supplier with
the prior written approval of HP.

 

  11.5 Supplier warrants and represents that each employee, agent, or
subcontractor who performs work under this Agreement has been informed of the
obligations contained herein and has agreed to be bound by them.

 

  11.6 Continuing Obligations. Unless otherwise agreed in writing, the
obligations under this section continue perpetually and survive the termination
or expiration of this Agreement.

 

12. PERSONAL DATA USE AND PROTECTION

 

  12.1

Definition of Personal Data. “Personal Data” shall mean any information related
to any identified or identifiable natural or legal person, such as HP’s
employees, customers, subcontractors, partners or any other third party

 

   Temp Revision Date: February 14, 2006    Page 10 of 18



--------------------------------------------------------------------------------

STANDARD SERVICES AGREEMENT

Rainmaker Systems, Inc.

   AGREEMENT NO. HPQ33313    LOGO [g44595img002.jpg]

 

 

(including such third parties’ employees) and any other additional data deemed
as personal data under the applicable personal data protection laws, which are
available for Supplier for processing them on behalf of HP pursuant to the
Agreement and all purchase orders issued pursuant to said Agreement
(collectively, hereinafter referred to as the “Agreement”).

 

  12.2 Processing and Use of Personal Data.

 

  (a) Supplier may process and use the Personal Data only to perform its
obligations under the Agreement and may disclose them only to Supplier’s
employees that have a need to know them for the performance of such obligations
and are bound by confidentiality obligations not less restrictive than those
contained in this Agreement. Supplier may not sell, rent or lease Personal Data
to anyone.

 

  (b) Supplier may not disclose the Personal Data to any other third party, even
for their preservation, nor transfer the Personal Data to any third country
without the prior written consent of HP. In case Supplier is authorized by HP
for subcontracting any services involving collecting, using, storing,
transferring and otherwise processing Personal Data, Supplier will agree with
its subcontractors to protect and process the Personal Data under terms no less
restrictive than those contained in this Agreement. Furthermore, HP reserves the
right, at its sole option, to enter into additional confidentiality agreements
directly with such subcontractors in order to ensure adequate protection of
Personal Data and comply with any applicable laws.

 

  12.3 Security Measures.

 

  (a) Supplier shall use the same degree of care, but never less than a
reasonable degree of care, to prevent unauthorized use, dissemination or
publication of the Personal Data, as it uses to protect its own information of
similar nature, and will implement any technical and organizational measures to
protect Personal Data which are required by the applicable law.

 

  (b) At a minimum, Supplier agrees:

 

  (i) To implement appropriate technical and organizational measures to protect
Personal Data against (i) accidental or unlawful destruction or loss,
(ii) unauthorized disclosure or access, in particular where processing involves
the transmission of Personal Data over a network, (iii) alteration, and (iv) all
other unlawful forms of processing.

 

  (ii) To implement appropriate procedures to ensure that (i) unauthorized
persons will not have access to the data processing equipment used to process
the Personal Data, (ii) any persons it authorizes to have access to the Personal
Data will respect and maintain the confidentiality and security of the Personal
Data, and (iii) the measures and procedures that it uses will be sufficient to
comply with all applicable legal requirements.

 

  12.4 Additional Supplier Obligations. Supplier agrees:

 

  (a) To act only in accordance with the requirements of this Agreement and, if
requested by Supplier and/or provided by HP, on instruction from HP in
connection with protecting, collecting, storing, transferring and otherwise
processing of Personal Data.

 

  (b) Not to copy or reproduce any Personal Data without the express written
permission of HP, except as technically necessary to comply with this Agreement
(e.g., duplication of data stocks as backup protection against loss of data).

 

  (c) To inform HP promptly in writing if it becomes aware of any unauthorized
use or disclosure of Personal Data by itself or others.

 

  (d) To inform HP promptly in writing if Supplier is of the opinion that any
instruction from HP violates the applicable personal data protection
regulations.

 

  (e) When collecting, using, storing, transferring and otherwise processing,
Supplier shall adhere to all applicable export and personal data laws,
regulations and rules.

 

   Temp Revision Date: February 14, 2006    Page 11 of 18



--------------------------------------------------------------------------------

STANDARD SERVICES AGREEMENT

Rainmaker Systems, Inc.

   AGREEMENT NO. HPQ33313    LOGO [g44595img002.jpg]

 

  (f) Supplier will handle any Personal Data in a manner consistent with the
then current HP Privacy Policy available at
www.hp.com/hpinfo/globalcitizenship/privacy/masterpolicy.html.

 

  (g) Conditions for Granting Access to Personal Data. As a condition for
granting access to Personal Data (as defined below), Supplier shall: (i) conduct
a credit history check and a criminal background check in accordance with the
attached Exhibit F on Personnel prior to granting such Personnel access to
Personal Data; and (ii) require in its contract with each Subcontractor that the
Subcontractor conduct a credit history check and a criminal background check on
its personnel in accordance with the attached Exhibit F as a condition for
granting such Subcontractor personnel access to Personal Data. All Personnel and
personnel of Subcontractors failing the credit history check or criminal
background check shall not be granted access to Personal Data. In this event,
Supplier or the Subcontractor, as applicable, shall assign alternate Personnel
or Subcontractor personnel, respectively, who shall be subject to the same
conditions. All fees and costs associated with compliance with this section are
the sole responsibility of Supplier or its Subcontractors

 

  12.5 Records.

 

  (a) Upon request by HP or upon termination of the Agreement, Supplier shall
deliver to HP any Personal Data in its possession and destroy any copies of
Personal Data in the Supplier’s files, unless otherwise required under operation
of law.

 

  (b) Upon request by HP with reasonable notice and during business hours,
Supplier agrees to submit its data processing facilities, data files and
documentation needed for processing to auditing by HP (or a duly qualified
independent auditor or inspection authority selected by HP for such purpose and
not reasonably objected to by the Supplier) to ascertain compliance with this
Agreement.

 

  12.6 Disclaimers.

 

  (a) Nothing in this Agreement shall be construed as an obligation (i) to
disclose any particular information, (ii) to incorporate any disclosed
information into a product, (iii) to warrant the accuracy or completeness of any
information disclosed hereunder.

 

  (b) Notwithstanding the foregoing, nothing in this Agreement will be construed
as an exclusion of any laws, regulations or rules pertaining to protection of
personal data or export regulations that may be applicable to the services
provided by Supplier under the Agreement and that must be observed by Supplier.

 

  12.7 Do Not Call Registry. For any Statement of Work associated with this
Agreement in the United States that requires the Supplier to telephone HP
customers, the Supplier, at the Supplier’s sole expense, is required to comply
with all applicable federal and state laws and regulations applicable to
telemarketing including without limitation those applicable to the Federal Trade
Commission Do Not Call Registry located at www.ftc.gov.

 

13. INTELLECTUAL PROPERTY

 

  13.1 Work Product. “Work Product” means models, devices, reports, computer
programs, tooling, schematics and other diagrams, instructional materials, and
anything else Supplier, its agents, employees, and Subcontractors produce in
connection with this Agreement. All Work Product will belong to HP. Supplier,
its agents, employees, and Subcontractors will deliver all Work Product to HP
upon the earlier of the expiration/termination of this Agreement or HP’s
request.

 

  13.2

Works of Authorship. Supplier will promptly disclose to HP any works of
authorship, including but not limited to, drawings, designs, plans,
specifications, notebooks, tape recordings, computer programs, computer output,
models, tracings, schematics, photographs, reports, findings, recommendations,
educational materials, data and memoranda of every description and anything else
Supplier produces in connection with this Agreement, and Supplier hereby assigns
to HP all copyrights in such works. To the extent permitted by law, Supplier
waives any moral rights, such as the right to be named as author, the right to
modify, the right to prevent mutilation and the right to prevent commercial
exploitation, whether arising under the Berne Convention or otherwise. Supplier
will sign any necessary documents and will otherwise assist HP, at HP’s expense,
in registering HP’s copyrights

 

   Temp Revision Date: February 14, 2006    Page 12 of 18



--------------------------------------------------------------------------------

STANDARD SERVICES AGREEMENT

Rainmaker Systems, Inc.

   AGREEMENT NO. HPQ33313    LOGO [g44595img002.jpg]

 

 

and otherwise protecting HP’s rights in such works in any country. HP will own
all patents, copyrights or trade secrets covering such materials and will have
full rights to use the materials without claim on the part of Supplier for
additional compensation.

 

  13.3 Inventions. Supplier will promptly disclose to HP any inventions or
discoveries made in connection with this Agreement. HP will own all intellectual
property rights in such inventions or discoveries. Supplier will sign any
necessary documents and will otherwise assist HP, at HP’s expense, in obtaining
patents or mask work registrations and otherwise protecting such inventions in
any country.

 

  13.4 Pre-Existing Intellectual Property. Supplier will not use any
pre-existing intellectual property including, but not limited to, any trade
secret, invention, work of authorship, mask work or protectable design that has
already been conceived or developed by anyone other than HP before Supplier
renders any services under this Agreement, unless Supplier has the right to use
it for HP’s benefit. If Supplier is not the owner of such pre-existing
intellectual property, Supplier will obtain from the owner any rights necessary
to enable Supplier to comply with this Agreement. If Supplier uses any
pre-existing intellectual property in connection with this Agreement, Supplier
hereby grants to HP a non-exclusive, royalty-free, worldwide, perpetual license
to make, have made, sell, use, reproduce, modify, adapt, display, distribute,
make other versions of and disclose the property and to sublicense others to do
these things. The Supplier will give HP notice immediately if at any time the
Supplier knows or reasonably should know of any third party claim to any
intellectual property provided by Supplier (or its agents or Subcontractors)
pursuant to this Agreement. The Supplier will defend, indemnify, protect and
hold harmless HP from all liability arising from HP’s use of such intellectual
property.

 

14. INDEMNIFICATION

 

  14.1 General Indemnity Obligation. Supplier will defend, indemnify, protect
and hold harmless HP, its Officers, Directors, employees, agents, Subsidiaries
and Affiliates from and against any and all claims, losses, liens, demands,
attorneys’ fees, damages, liabilities, costs, expenses, obligations, causes of
action, or suits, (collectively “Claims”) to the extent that such Claims are
caused by, arise out of, or are connected in any way with:

 

  (a) any act or omission, whether active or passive and whether actual or
alleged, or willful misconduct of Supplier or its employees, Subcontractors or
agents, to the maximum extent permitted by law;

 

  (b) the breach of this Agreement by Supplier or its employees, Subcontractors
or agents of any of its contractual obligations, covenants, undertakings or
promises under this Agreement; or

 

  (c) property loss, damage, personal injury or death, sustained by Supplier or
by any of Supplier’s employees, Subcontractors or agents.

 

  (d) claims by end-user customers based on (i) in the case of the indemnity
provided by Supplier under this Section 14 in favor of HP, Supplier’s
representations or warranties to such customers other than those that HP
provides with the applicable “service contract” as set forth in the applicable
SOW.

 

15. LIMITATION OF LIABILITY

IN NO EVENT WILL HP BE LIABLE TO SUPPLIER FOR ANY SPECIAL, INDIRECT, OR
CONSEQUENTIAL DAMAGES (INCLUDING BUT NOT LIMITED TO LOSS OF PROFITS) ARISING OUT
OF ANY PERFORMANCE OF THIS AGREEMENT OR IN FURTHERANCE OF THE PROVISIONS OR
OBJECTIVES OF THIS AGREEMENT, REGARDLESS OF WHETHER SUCH DAMAGES ARE BASED ON
TORT, WARRANTY, CONTRACT OR ANY OTHER LEGAL THEORY, EVEN IF ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

 

16. HP PROPERTY

 

  16.1 Materials, including without limitation designs or other property,
furnished to Supplier by HP or paid for by HP in connection with this Agreement
(collectively “HP Property”) shall:

 

   Temp Revision Date: February 14, 2006    Page 13 of 18



--------------------------------------------------------------------------------

STANDARD SERVICES AGREEMENT

Rainmaker Systems, Inc.

   AGREEMENT NO. HPQ33313    LOGO [g44595img002.jpg]

 

  (a) Be clearly marked or tagged as the property of HP;

 

  (b) Be and remain personal property and not become affixed to real property;

 

  (c) Be used only in filling Releases/Purchase Orders from HP;

 

  (d) Be kept free of liens and encumbrances; and

 

  (e) Be kept separate from other materials, tools or property of Supplier or
held by Supplier.

 

  16.2 Supplier shall use its best efforts to maintain and protect HP Property
until it is returned to HP. Upon HP’s request or upon the termination of this
Agreement, Supplier shall deliver all HP Property to HP in good conditions,
normal wear and tear excepted, without cost to HP. Supplier waives any legal or
equitable right it may have to withhold HP Property.

 

  16.3 Neither Supplier nor any Personnel will remove any HP property from HP
premises without HP’s prior written permission.

 

  16.4 Without limiting the generality of this section, HP may file
informational or protective financing statements to confirm HP’s title to HP
Property. HP may file such statements at any time without Supplier’s consent or
signature; HP may record a copy of this Agreement.

 

17. WARRANTY

 

  17.1 Supplier warrants that:

 

  (a) It has full power and authority to provide the Services to HP and to grant
HP the rights granted herein, and that each Service and accompanying documents
are free of any and all restrictions, settlements, judgments or adverse claims;

 

  (b) All Services will be performed by Supplier in a professional manner,
consistent with the standard of skill and care exercised by the best
professionals within Supplier’s industry on projects of comparable scope and
complexity, in a similar location, and in conformance with the requirements of
this Agreement.

 

  (c) Supplier is sufficiently experienced, properly qualified, registered,
licensed, equipped, organized, and financed to perform the Services in
compliance with the terms of this Agreement;

 

  (d) Supplier will devote such time, personnel and resources for the
performance of its duties under this Agreement and any Purchase Order, and
within the deadlines set by HP;

 

  (e) All materials and equipment supplied to HP, if any, and any associated
workmanship, will be free from errors, faults, and defects and in conformance
with the requirements of this Agreement for a period of twelve (12) months
following completion of the Services. If any longer warranty is specified for
any materials, equipment or workmanship under any plans or specifications, or
under any subcontract, or in connection with any manufactured unit that is
installed, the longer warranty period will govern. Supplier will ensure that all
materials and equipment that carry a manufacturer’s warranty are registered with
the manufacturer in HP’s name, as further provided in this Agreement;

 

  (f) There is no copyright, patent, or trade secret or other proprietary right
of a third party that would be infringed or misappropriated by HP’s use of the
Services, deliverables or any other intellectual property provided under this
Agreement.

 

  17.2

In the event that any Services, deliverables or any other intellectual property
provided under this Agreement is held to constitute an infringement and its use
is enjoined, Supplier will, at its own expense and at its option, (i) procure
for HP or its Subsidiaries or Affiliates, the right to continue to receive the
Services, deliverables or other intellectual property provided in connection
herewith, or (ii) if applicable, replace the same with non-infringing Services,
deliverables or any other intellectual property of equivalent function and
performance, or (iii) modify the Services, deliverables or any other
intellectual property so they become non-infringing without detracting from
function or performance, or (iv) if alternatives (i), (ii) and (iii) are not
reasonably available, refund to HP all

 

   Temp Revision Date: February 14, 2006    Page 14 of 18



--------------------------------------------------------------------------------

STANDARD SERVICES AGREEMENT

Rainmaker Systems, Inc.

   AGREEMENT NO. HPQ33313    LOGO [g44595img002.jpg]

 

 

fees paid to Supplier for the infringing Services, deliverables or any other
intellectual property and reimburse HP for any costs incurred by HP as a result
of such infringement.

 

  17.3 Opportunity For Cure. Other than a breach of section 17.1(f), above, in
the event of a breach of any of the warranties set out above, Supplier agrees
that it will immediately re-perform the Services to remedy the breach or
deficiency, without cost to HP and to HP’s satisfaction. Unless by written
consent of HP, Supplier shall not be permitted more than one opportunity to cure
for the same or similar failure.

 

  17.4 In the event of a breach of section 17.1(f), Supplier shall be obligated
to the requirements of section 17.2.

 

18. TERMINATION

 

  18.1 HP reserves the right to terminate this Agreement or any Statement of
Work hereunder without liability at any time, with or without cause, upon ninety
(90) days prior written notice to Supplier. In such event, Supplier will deliver
to HP all Services completed or in progress up to the date of termination, and
Supplier will be paid only for Services completed and costs incurred prior to
the effective date of termination, based on a reasonable determination by HP.

 

  18.2 In the event HP terminates this Agreement or any Statement of Work, in
whole or in part with cause, in addition to any other remedies provided HP under
this Agreement, Supplier agrees to reimburse HP upon demand for all reasonable
costs incurred by HP in purchasing, qualifying and testing services to replace
the terminated Services. Supplier further agrees to continue the performance of
this Agreement to the extent not terminated under the provisions of this
Section.

 

  18.3 Transition. Upon notice of termination of, or intent not to renew, this
Agreement or any Statement of Work:

 

  (a) Supplier shall return all HP Property, Confidential Information, Work
Product and Intellectual Property; and

 

  (b) Supplier shall remove all Supplier-owned equipment, supplies, materials,
tools, furniture, and vehicles at no additional cost to HP; and

 

  (c) Supplier and HP shall cooperate with each other to develop as promptly as
reasonable a comprehensive plan for the transferring the Services back to HP or
to any new supplier designated by HP. Supplier shall assist HP in transferring
the Services in an expeditious manner in order to minimize the possibility of
discontinuity or disruption to HP. As part of the transfer of the Services,
Supplier shall provide adequate information on the Services environment to allow
HP or any new supplier to duplicate such environment and the Services.

 

19. GENERAL PROVISIONS

 

  19.1 Assignment. Neither party may, directly or indirectly, in whole or in
part, neither by operation of law or otherwise, assign or transfer this
agreement or delegate any of its obligations under this agreement without the
other party’s written consent. Any attempted assignment, transfer or delegation
without such prior written consent will be void and unenforceable.
Notwithstanding the foregoing, HP, or its permitted successive assignees or
transferees, may assign or transfer this agreement or delegate any rights or
obligations hereunder without consent: (1) to any entity controlled by, or under
common control with, HP, or its permitted successive assignees or transferees;
or (2) in connection with a merger, reorganization, transfer, sale of assets or
product lines, or change of control or ownership of HP, or its permitted
successive assignees or transferees. Without limiting the foregoing, this
agreement will be binding upon and inure to the benefit of the parties and their
permitted successors and assigns.

 

  19.2 Compliance with Laws. Supplier will perform its obligations under this
Agreement in strict compliance with all Applicable Laws. HP will not be
responsible for monitoring Supplier’s nor Subcontractor’s compliance with any
Applicable Laws.

 

   Temp Revision Date: February 14, 2006    Page 15 of 18



--------------------------------------------------------------------------------

STANDARD SERVICES AGREEMENT

Rainmaker Systems, Inc.

   AGREEMENT NO. HPQ33313    LOGO [g44595img002.jpg]

 

  19.3 Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter contained herein, and supersedes
all prior and contemporaneous understandings, agreements and representations
whether oral or written. No supplement, modification or amendment of this
Agreement will be binding unless in a writing which states that it is an
amendment of this Agreement, and which is signed by an authorized representative
of each party who is authorized to amend this Agreement.

 

  19.4 Governing Laws. Unless otherwise agreed in Exhibit C, this Agreement
shall be governed by and construed in accordance with the laws of Delaware, USA
without regard to its conflict of law principals. Any dispute that may arise in
connection with the interpretation or implementation of this Agreement shall be
submitted to the ordinary courts of Delaware.

 

  19.5 Headings. The headings in this Agreement are included for convenience
only, and will not affect the construction or interpretation of any provision in
this Agreement.

 

  19.6 Language. This Agreement is drafted in U.S. English. If it is translated
into other languages, the U.S. English version alone shall govern. If an Exhibit
or Amendment is drafted in a language other than English, an English version
shall always be created.

 

  19.7 Non-restrictive Relationship. Nothing in this Agreement will be construed
to preclude HP or any of its Subsidiaries or Affiliates from independently
developing or providing services or materials which may be the same as or
similar to the Services or related materials or from obtaining services or
materials from a third party which are the same as or similar to the Services
and related materials being provided by Supplier under this Agreement. Supplier
shall cooperate with any other suppliers retained by HP.

 

  19.8 Notices. All notices provided in connection with this Agreement will be
in writing, and be delivered by certified or registered mail, postage prepaid
and return receipt requested, or by courier, and will be deemed effective upon
receipt by the addressee at the address listed in Exhibit D, or to such
different or other addresses as the parties may designate by written notice to
each other as shown in Exhibit D.

 

  19.9 Precedence. Except as set-forth in Section 1.2 (Eligible Purchasers)
above, in the case of inconsistency or conflict between the provisions of this
Agreement and the preprinted terms and conditions of any HP Purchase Order or
other purchase order, Statement of Work, acknowledgment, authorization, or other
such document that may be issued by Supplier or HP with respect to the Services,
the provisions of this Agreement will control.

 

  19.10 Publicity. Supplier shall not publicize or disclose the terms or
existence of this Agreement, nor shall Supplier use the name(s), trademark(s),
or tradename(s) of HP, its Subsidiaries or Affiliates, except as follows: i)
With the prior written consent of HP; or ii) as may be necessary for Supplier to
perform its obligations under this Agreement; or iii) as may otherwise be
required by law. HP may impose, as a condition of its consent, any restrictions
which HP deems appropriate, in its sole discretion. Supplier shall provide 10
days written notice to HP prior to disclosure under subsections (ii) or
(iii) above.

 

  19.11 Reference to Days. All references in this Agreement to “days” will,
unless otherwise specified, mean calendar days.

 

  19.12 Severability. Every term, condition or provision of this Agreement is
severable from others. If a court or an arbitrator of competent jurisdiction
holds any term, condition or provision of this Agreement to be invalid,
unenforceable or illegal in whole or in part for any reason, the validity and
enforceability of the remaining terms, conditions or provisions, or portions of
them, will not be affected.

 

  19.13 Survival. The following section(s) shall survive the termination or
expiration of this Agreement: Section 9, Insurance; Section 11 Confidential
Information; Section 12, Personal Data Use and Protection; Section 13,
Intellectual Property; Section 14, Indemnification; Section 17, Warranty; and
Section 19, General Provisions.

 

  19.14

Waiver. Failure by either party to enforce any provision of this Agreement shall
not constitute a waiver or affect its right to require the future performances
thereof, nor shall its waiver of any breach of any provision of this

 

   Temp Revision Date: February 14, 2006    Page 16 of 18



--------------------------------------------------------------------------------

STANDARD SERVICES AGREEMENT

Rainmaker Systems, Inc.

   AGREEMENT NO. HPQ33313    LOGO [g44595img002.jpg]

 

 

Agreement constitute a waiver of any subsequent breach or nullify the
effectiveness of any provision. No waiver will be binding unless made in writing
and signed by the party making the waiver.

 

  19.15 Contract Execution. This Agreement will not be binding until signed by
the Supplier and an Authorized Business Representative of HP, as identified in
the signature blocks below.

 

20. EXHIBITS

All exhibits attached to this Agreement will be deemed a part of this Agreement
and incorporated herein by reference. The term “Agreement” includes the exhibits
listed in this Section. Terms, which are defined in this Agreement and used in
any exhibit, will have the same meaning in the exhibit as in this Agreement. In
the event of any conflict between any exhibit and this Agreement, this Agreement
will control.

Exhibit A: Statement of Work Template

Exhibit B: Contract Pricing

Exhibit C: Local Implementation Agreement Template

Exhibit D: Program Managers and Contact Information

Exhibit E: STQRDCE

Exhibit F: Change Order Form

Exhibit G: BPIA

Exhibit H: Credit and Background Checks

Exhibit I: New Employee Confidential Disclosure Agreement

Exhibit J: Business Continuity Plan or Disaster Recovery Plan to be inserted by
supplier

Remainder of this page left purposefully blank

 

   Temp Revision Date: February 14, 2006    Page 17 of 18



--------------------------------------------------------------------------------

STANDARD SERVICES AGREEMENT

Rainmaker Systems, Inc.

   AGREEMENT NO. HPQ33313    LOGO [g44595img002.jpg]

 

APPROVED AND AGREED TO:     Rainmaker Systems, Inc.:    

TSG- Sales- Mid-Market, SLED & Channel Sales:

[e.g., “HEWLETT-PACKARD-COMPANY]

/s/ Steve Valenzuela     /s/ HP Representative Authorized Representative    
Authorized Indirect Procurement Representative 10/23/06     10/26/06 Date    
Date Steve Valenzuela         Printed name     Printed name CFO     Director
Title     Title       /s/ HP Representative     Authorized Business
Representative       11/6/06     Date               Printed name       VP Sales
HP Services Americas     Title

 

   Temp Revision Date: February 14, 2006    Page 18 of 18